Citation Nr: 1506870	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-46 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (diabetes), to include as being secondary to service-connected renal disorder and hypertension.

2.  Entitlement to service connection for an eye disorder, to include as being secondary to diabetes, or, alternatively, as being secondary to service-connected renal disorder and hypertension.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February to July 1976, and from January 1978 to August 1979.  

This appeal to the Board of Veterans' Appeals (Board) arises from an April 2008 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in August 2011.  A transcript of that hearing has been included in the claims folder.  

In January 2012, the Board remanded this matter for additional development and medical inquiry.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists of paper and electronic claims files and has been reviewed.  No new and relevant documentary evidence has been added to the record since the August 2012 supplemental statement of the case (SSOC).  


REMAND

Another remand is warranted for additional medical inquiry.  

In its January 2012 remand, the Board requested examination into the Veteran's claims, and medical opinions regarding his assertions to service connection for diabetes and an eye disability.  The Veteran underwent examinations in February 2012 for which reports and opinions were included in the record.  The opinions are not fully responsive to the remand directives, however.  

With regard to the eye claim, the examiner indicated that the Veteran's eye problems were due to diabetes.  But the examiner did not comment on whether the eye disability was in any way related to service, or to a service-connected disorder.  With regard to diabetes, the examiner indicated that the Veteran's diabetes was not related to service.  But the examiner did not comment on whether the disorder related secondarily to a service-connected disorder.  38 C.F.R. §§ 3.303, 3.310.  As such, addendum opinions should be included in the claims file.  Stegall v. West, 11 Vet. App. 268, 270-271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's case should again be made available to the examiners who conducted the February 2012 eye and diabetes examinations.  The examiners should review and elaborate upon their reports and opinions addressing the service connection claims for diabetes and an eye disability.  The examiners should also review the entire record, to include a copy of this remand.  

(a)  The eye examiner should then address the following inquiries:

(i)  Is it at least as likely as not (a probability of 50 percent or greater) that any current eye disability began in or is related to active service?  

(ii)  If the response to (i) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the eye disability is due to or caused by the Veteran's service-connected renal failure, global left ventricular hypokinesis, hypertension, or erectile dysfunction?  In the February 2012 report, the examiner indicated that diabetes caused the Veteran's eye disability.  Nevertheless, please specifically address whether one of these service-connected disorders has contributed in any way to the eye problems.   

(iii)  If the answer to (i) and (ii) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the eye disorder is aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder?

(b)  The diabetes examiner should address the following inquiries: 

(i)  Is it at least as likely as not (a probability of 50 percent or greater) that diabetes is due to or caused by the Veteran's service-connected renal failure, global left ventricular hypokinesis, hypertension, and/or erectile dysfunction?     

(ii)  If the answer to (i) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the diabetes is aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder?

If either of the February 2012 VA examiners is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




